This opinion is subject to administrative correction before final disposition.




                                  Before
                    HOLIFIELD, COGLEY, and STEWART
                         Appellate Military Judges

                           _________________________

                             UNITED STATES
                                 Appellee

                                         v.

                          Suzette A. PRADO
         Aviation Traffic Controller First Class (E-6), U.S. Navy
                               Appellant

                                No. 202100303

                           _________________________

                              Decided: 31 May 2022

     Appeal from the United States Navy-Marine Corps Trial Judiciary

                                 Military Judge:
                                 Ryan J. Stormer

 Sentence adjudged 18 August 2021 by a special court-martial convened
 at Naval Base San Diego, California, consisting of a military judge sit-
 ting alone. Sentence in the Entry of Judgment: reduction to E-1, con-
 finement for 11 months, 1 and a bad-conduct discharge.

                            For Appellant:
            Lieutenant Commander Daniel O. Moore, JAGC, USN




 1   Appellant was credited with 235 days of pretrial confinement credit.
                  United States v. Prado, NMCCA No. 202100303
                               Opinion of the Court

                             _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                             _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 2
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     RODGER A. DREW, JR.
                                     Clerk of Court




   2   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.


                                            2